UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 26, 2016 Twitter, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36164 20-8913779 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS EmployerIdentification No.) 1355 Market Street, Suite 900 San Francisco, California 94103 (Address of principal executive offices, including zip code) (415) 222-9670 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On April 26, 2016, Twitter, Inc. (the “Company”) issued a letter to its shareholders announcing its financial results for the quarter ended March 31, 2016. In its shareholder letter, the Company also announced that it would be holding a conference call on April 26, 2016 to discuss its financial results for the quarter ended March 31, 2016. The full text of the Company’s letter to its shareholders is attached hereto as Exhibit 99.1 and is incorporated herein by reference.
